364 U.S. 297 (1960)
ALL AMERICAN AIRWAYS, INC., ET AL.
v.
UNITED AIR LINES, INC., ET AL.
No. 129.
Supreme Court of United States.
Decided October 24, 1960.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
Albert F. Beitel and John H. Pratt for petitioners.
Robert L. Stern, Howard C. Westwood and William H. Allen for respondents.
Solicitor General Rankin, Franklin M. Stone and O. D. Ozment for the Civil Aeronautics Board.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the Court of Appeals with instructions to retain jurisdiction until such time as further legislation has been enacted or Public Law 86-661 [Act of July 14, 1960, 74 Stat. 527] has expired.